Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/04/20. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 03/04/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-16 and 18-20 are rejected under 35 U.S.C. §102 as being unpatentable over DeMaioribus (US 20180323105 A1).
Regarding claim 1, DeMaioribus , is directed towards a method for dicing a wafer comprising: scribing perforations in a wafer(see figs 5c-5e, 502 a/b); adhering the wafer to a top surface of a dicing tape (502 on 504); and applying a downward force on a periphery of the dicing tape, wherein the downward force causes a bottom surface of the dicing tape to deform around a contour of a dome-shaped chuck (see fig 5a/b), breaking the perforations in the wafer (see fig 5c, disclosing providing downward force on ).
Regarding claim 2, DeMaioribus  discloses the method of claim 1, wherein the dicing tape is affixed to a flex frame (see fig 5f/g, 502, a/b on 504).
Regarding claim 3, DeMaioribus   discloses the method of claim 1, wherein the scribing is executed by a laser that lases the wafer in two dimensions (see para [0006] describing lasing).
Regarding claim 4, DeMaioribus  discloses the method of claim 1, further comprising returning the dicing tape to the first position after the application of the downward force.
Regarding claim 5, DeMaioribus   discloses the method of claim 1, wherein the flex frame has a circular shape (see fig 5c, disclosing circular shape).
Regarding claim 6, DeMaioribus   discloses the method of claim 1, wherein the wafer comprises a plurality of dies for integrated circuit (1C) chips, wherein the plurality of dies are separated the perforations in the wafer (see 502 a/b figs 5c-5e).
Regarding claim 7, DeMaioribus  discloses the method of claim 1, wherein the dicing tape is formed of an elastic material (see para [0051] describing stretching 504).

Regarding claim 9, DeMaioribus  discloses a method for forming an integrated circuit (1C) chip, the method comprising: adhering a wafer to dicing tape (502 on 504, see 5c, 5e), the wafer comprising: a given die forming a discrete circuit; and a plurality of perforations (a/b), wherein the given die is circumscribed by a set of the plurality of perforations of the wafer(see 508, para[0080]); applying transverse forces to a surface of the dicing tape opposite the wafer that cause the plurality of perforations in the wafer to break; and packaging the given die of the plurality of dies in an 1C chip (see fig 5c-5e).
Regarding claim 10, DeMaioribus  discloses the method of claim 9, wherein the transverse forces induce non-uniform lateral forces across a thickness of the wafer (see para [0056] disclosing transverse forces).
Regarding claim 12, DeMaioribus  discloses the method of claim 9, wherein the plurality of perforations are formed with a lasing process (see para [0006] disclosing Lasing).
Regarding claim 13, DeMaioribus  discloses the method of claim 9, wherein the traverse forces result in application of more lateral force to a top region of the dies than to the bottom region. (see fig. 5c-5z and para[0054], [0055]).
Regarding claim 14, DeMaioribus  discloses method for forming a plurality of integrated circuit (1C) chips (502), the method comprising: adhering a wafer comprising perforations between dies of the wafer to a dicing tape; (see figs 5c-5e, 502 on 504); applying traverse forces to a surface of the dicing tape opposite the wafer  that cause the perforations in the wafer to break  (see 5c, 508, 5e, a/b); and packaging the dies of the wafer in integrated circuit (1C) chips (see a/b, 5c, 5e, para [0061] describing post-singulation).
Regarding claim 15, DeMaioribus  discloses the method of claim 14, wherein the transverse forces induce non-uniform lateral forces across a thickness of the wafer (see para [0056] describing non-uniform tension).

Regarding claim 18, DeMaioribus  discloses the method of claim 14, wherein the perforations are formed with a lasing process (see para [0006] disclosing lasing).
Regarding claim 19, DeMaioribus  discloses the method of claim 14, wherein the wafer Is formed of silicon (see para [0006] disclosing silicon).
Regarding claim 20, DeMaioribus  discloses the method of claim 14, wherein traverse forces result in application of more lateral force to atop region of the dies than to a bottom region (see fig 5c-5e and para [0054], [0056] disclosing lateral and traverse forces).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over DeMaioribus and further in view of James (US 20180233410 A1).
Regarding claim 11, DeMaioribus  discloses the method of claim 9, but does not disclose wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. However, James at least at para [0005] discloses wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. 
DeMaioribus  and James are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus  and James. DeMaioribus  and James may be combined by forming the perforations of DeMaioribus  in accordance with James in order to facilitate separation, see para [0005] of James.
Regarding claim 17, DeMaioribus  discloses the method of claim 14, but does not disclose wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. However, James at least at para [0005] discloses wherein the wafer has a monocrystalline structure and the plurality of perforations have a polycrystalline structure. 
DeMaioribus  and James are in the same or similar fields of endeavor. It would have been obvious to combine DeMaioribus  and James. DeMaioribus  and James may be combined by forming the perforations of DeMaioribus  in accordance with James in order to facilitate separation, see para [0005] of James.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813